Action to recover damages for personal injuries. Plaintiff, *799an independent contractor, visited a building owned by defendant Crib Diaper Service of Long Island, Inc., for the purpose of making an. inspection of the roof in order to make an estimate of the cost of repairs. While ascending a ladder to a. scuttle in the roof, the ladder gave away, and plaintiff fell and suffered injuries. The action is under subdivision 1 of section 240 of the Labor Law. Judgment entered on the dismissal of the complaint at the close of plaintiff’s case, unanimously affirmed, with costs. No opinion. Present — Lewis, P. J., Hagarty, Carswell, Adel and Aldrich, JJ. [See post, p. 827.]